DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0210338 to Ponce (Ponce).
Concerning claim 1, Ponce discloses a guide bearing stop adapted for adjustable attachment adjacent a template on a template holder, the template holder having measuring and locating indicia thereon for gauging positioning of the template for a pantograph-type router system having a guide bearing on a shaft and a cutting bit, the stop being adapted for use in setting a limit of travel of the guide bearing in at least one direction of engagement along the template to limit the travel of the cutting bit relative to a workpiece, the stop comprising: 
a frame member (90) comprising a stop portion (92 or 93) adapted for limiting travel of the guide bearing; 
said frame member (90) defining at least one hole (95) adapted for receiving a releasable fastener for adjustably fastening the stop to one of the template holder and the template; 
said frame member (90) further comprising cutting bit-related indicia (94) thereon adapted for enabling accurate positioning of the stop portion of said frame member relative to the measuring indicia of the template holder adapted to limit travel of the cutting bit while the guide bearing is being manipulated along the template up to the stop portion according to a user selected cutting bit size and desired cut extent.
Concerning claim 2, Ponce discloses said frame member is arched (at 93) so as to be adapted for attachment to the template holder over a template.
Concerning claim 3, Ponce discloses said frame member comprises a plurality of interior slots (95) adapted for being positioned adjacent portions of the template such that the stop straddles portions of the template.
Concerning claim 4, Ponce discloses said frame member defines a plurality of holes (95) adapted for receiving releasable fasteners for adjustably fastening the stop to one of the template holder and the template.
Concerning claim 5, Ponce discloses the plurality of interior slots (95) are adapted to fit on top of the template (see figure 5).
Concerning claim 6, Ponce discloses the frame member comprises an inner stop edge (93) and a cutting bit-related indicia edge normal to the inner stop edge, and wherein the stop portion of the frame member comprises a semi-circular void (see figure 5) defined on the inner stop edge.
Concerning claim 7, Ponce discloses the cutting bit-related indicia (95) comprises a plurality of cutting bit sizes having corresponding pointers adapted for pointing to measurement locations along the measuring indicia on the template holder, adapted for easily setting a position of the stop according to a chosen cutting bit size and desired cut extent.
Concerning claim 8, Ponce discloses the stop portion (92, 93) is adapted for engaging the shaft of the guide bearing and wherein the frame member defines a void allowing clearance of the guide bearing between the frame member and the template.
Concerning claim 9, Ponce discloses the stop (92, 93) is adapted for quick adjustment relative to a template to enable accurate positioning and cutting of different sized mortises using the same template.
Concerning claim 10, Ponce discloses in figures 5-8 a plurality of  guide bearing stop adapted for adjustable attachment adjacent a template on a template holder, the template holder having measuring and locating indicia thereon for gauging positioning of the template for a pantograph-type router system having a guide bearing on a shaft and a cutting bit, the stop being adapted for use in setting a limit of travel of the guide bearing in at least one direction of engagement along the template to limit the travel of the cutting bit relative to a workpiece, each stop comprising: 
a frame member (90) comprising a stop portion (92 or 93) adapted for limiting travel of the guide bearing; 
said frame member (90) defining at least one hole (95) adapted for receiving a releasable fastener for adjustably fastening the stop to one of the template holder and the template; 
said frame member (90) further comprising cutting bit-related indicia (94) thereon adapted for enabling accurate positioning of the stop portion of said frame member relative to the measuring indicia of the template holder adapted to limit travel of the cutting bit while the guide bearing is being manipulated along the template up to the stop portion according to a user selected cutting bit size and desired cut extent.
Concerning claim 11, Ponce discloses said frame member is arched (at 93) so as to be adapted for attachment to the template holder over a template.
Concerning claim 12, Ponce discloses said frame member comprises a plurality of interior slots (95) adapted for being positioned adjacent portions of the template such that the stop straddles portions of the template.
Concerning claim 13, Ponce discloses said frame member defines a plurality of holes (95) adapted for receiving releasable fasteners for adjustably fastening the stop to one of the template holder and the template.
Concerning claim 14, Ponce discloses the plurality of interior slots (95) are adapted to fit on top of the template (see figure 5).
Concerning claim 15, Ponce discloses the frame member comprises an inner stop edge (93) and a cutting bit-related indicia edge normal to the inner stop edge, and wherein the stop portion of the frame member comprises a semi-circular void (see figure 5) defined on the inner stop edge.
Concerning claim 16, Ponce discloses the cutting bit-related indicia (95) comprises a plurality of cutting bit sizes having corresponding pointers adapted for pointing to measurement locations along the measuring indicia on the template holder, adapted for easily setting a position of the stop according to a chosen cutting bit size and desired cut extent.
Concerning claim 17, Ponce discloses the stop portion (92, 93) is adapted for engaging the shaft of the guide bearing and wherein the frame member defines a void allowing clearance of the guide bearing between the frame member and the template.
Concerning claim 18, Ponce discloses the stop (92, 93) is adapted for quick adjustment relative to a template to enable accurate positioning and cutting of different sized mortises using the same template.

Allowable Subject Matter
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the method claimed.  The closest prior art, Ponce, does not disclose using a template guided pantograph router system and similarly does not disclose that the guide template has a mortise cutting portion that is approximately twice the length of a largest desired mortise cut.  Instead, the mortise cutting portion of the guide template (20) would generally correspond to the length of the mortise cut as a router would sit on the template to cut said mortise.  U.S. Patent No. 2,838,838 discloses a similar template stop system as Ponce and again does not disclose those method steps.

Conclusion
It is noted that for the guide bearing stop claims, applicant may want to consider instead claiming a system with the template, template holder and guide bearing stop especially as the interplay between the three is the inventive feature of this application.  The stop itself merely requires a device having the structure claimed, it need not actually disclose the intended use of the stop with respect to the template and template holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
05/07/2022